Citation Nr: 0836209	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the above claim.


FINDINGS OF FACT

1.  An unappealed rating decision dated in December 1993 
denied service connection for bilateral flat feet. 

2.  The evidence submitted since the December 1993 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral flat feet.

3.  Bilateral flat feet cannot satisfactorily be dissociated 
from active service.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied entitlement 
to service connection for bilateral flat feet is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received since the December 1993 rating 
decision that denied entitlement to service connection for 
bilateral flat feet is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Bilateral flat feet were incurred during active service. 
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2003, June 2003, June 2004, and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds; 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). The notice letter provided to the appellant in March 
2003 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection.  
Though it did not note the lack of a current diagnosis in the 
previous decision, because the request to reopen has been 
granted, no prejudice results from this error. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
However, in the present case, attempts to locate the service 
medical records of the veteran failed.  The Board notes that, 
in cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The United States Court of Veterans Appeals (Court) 
also has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In this 
case, repeated attempts were made to locate the service 
medical records.  In addition, the RO sent a June 2003 letter 
notifying the veteran of the difficulty in obtaining service 
medical records and suggesting possible alternative sources 
of evidence the veteran could obtain.  In any event, since 
this decision represents a complete grant of the benefit 
sought on appeal the veteran is not prejudiced by the 
unavailability of his service treatment records.  

Neither the veteran, nor his representative, have made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal, or have 
otherwise suggested the presence of any error or deficiency 
in the accomplishment of the duty to notify or duty to 
assist.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that VA's duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.  


New & Material Evidence

The veteran's claim of entitlement to service connection for 
bilateral flat feet was denied by a December 1993 rating 
decision.  The RO based its decision on the lack of service 
medical records or other evidence establishing an in-service 
occurrence or aggravation of the condition and the lack of a 
current diagnosis of flat feet.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The veteran filed a claim to reopen in 
February 2003.

A previously denied claim may be reopened by the submission 
of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers. 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

Although, for the purpose of reopening a claim the Board is 
prohibited from weighing evidence and must assume evidence is 
credible, in deciding the claim on the merits the Board must 
assess the credibility and probative weight of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

Since December 1993, new evidence has been associated with 
the veteran's claims file, including VA treatment records; 
private treatment records from Dr. Michael Moore, M.D.; and 
service record morning reports from November 1953.  Treatment 
records from the VA Outpatient Clinic show a diagnosis of 
bilateral flat feet.  Furthermore, the statement from Dr. 
Moore confirms that he has observed your condition and self 
treatment for flat feet since February 1997.  

The evidence submitted since December 1993 is new in that it 
had not previously been submitted. It is also material 
insofar as it raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
bilateral flat feet. The medical evidence now shows that the 
veteran has a current disability, diagnosed as bilateral flat 
feet. As such, this evidence relates to a previously 
unestablished fact necessary to substantiate his claim, 
namely whether the veteran has a current disability.  The 
additional evidence being both new and material, the 
veteran's claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). 


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.   
38 U.S.C.A. § 1110.  Service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R.  
§ 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App.  309, 314 
(1993). 

The veteran contends that he suffered flat feet while in 
active service and has had the condition ever since.  He has 
submitted VA treatment records and private medical records 
showing a current disability.  However, the veteran's service 
medical records are unable to be located.  

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service. 38 
U.S.C.A. § 1111. Only such conditions as a recorded in 
examination reports are to be considered as noted. 38 C.F.R. 
§ 3.304(b). Since the veteran's service medical records are 
unavailable the Board must give the veteran the benefit of 
the doubt. Therefore the Board must conclude that the veteran 
did not have any foot problems prior to entering service. 

As noted above new evidence submitted supports the veteran's 
contention that he has a current disability.  Both the 
statement from Dr. Moore and VA treatment records indicate 
the use of arch supports and a current disability.

While there is no medical opinion that the veteran's 
bilateral flat feet is the proximate result of any in-service 
event, the United States Court of Appeals for Veterans Claims 
has determined that flat feet is a condition that lends 
itself to observation by a lay witness.  Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Therefore, veteran's statement 
that he has had bilateral flat feet during and since active 
service is sufficient to establish that they were present 
during service, as well as a continuity of symptomatology 
following service. 

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  In other words, in this case 
it would have to be established by a preponderance of the 
evidence that the veteran did not have bilateral flat feet as 
a result of service or any event in service.

Having reviewed the evidence, the Board finds that the 
elements necessary to establish service connection for 
bilateral flat feet have been met, as a preponderance of the 
evidence is not against the claim.  The veteran's 
recollection of the onset and continuity of bilateral flat 
feet during service and thereafter does not require medical 
confirmation.  Accordingly, service connection for bilateral 
flat feet is established.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral flat feet is 
reopened.

Service connection for bilateral flat feet is granted.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


